COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Overton
Argued at Richmond, Virginia


NORTHSIDE ELECTRIC COMPANY and
 PENNSYLVANIA GENERAL INSURANCE
 COMPANY
                                         MEMORANDUM OPINION * BY
v.   Record No. 3105-96-2              JUDGE JAMES W. BENTON, JR.
                                             JUNE 24, 1997
NORBERT STEWART HICKS


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Bradford C. Jacob (William C. Walker; Taylor &
            Walker, P.C., on brief), for appellants.

            B. Mayes Marks, Jr., for appellee.



      The Workers' Compensation Commission awarded Norbert S.

Hicks disability benefits for various periods and the reasonable

cost of his medical care.    Northside Electric Company contends

that the commission erred in finding (1) that Hicks' hearing loss

was causally related to his injury by accident, and (2) that

treatment by three physicians was authorized.       We affirm the

award.

                                  I.

      The principle is well established that the commission's

factual findings are conclusive and binding on this Court if they

are supported by credible evidence.     See Code § 65.2-706;

Manassas Ice & Fuel Co. v. Farrar, 13 Va. App. 227, 229, 409
S.E.2d 824, 826 (1991).     "The actual determination of causation
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
is a factual finding that will not be disturbed on appeal if

there is credible evidence to support the finding."     Ingersoll-

Rand Co. v. Musick, 7 Va. App. 684, 688, 376 S.E.2d 814, 817

(1989).

      "Following established principles, we review the evidence in

the light most favorable to the prevailing party."    R.G. Moore

Bldg. Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    So viewed, the evidence proved that during Hicks'

employment with Northside Hicks suffered an electrical shock

while repairing a neon light.   Hicks reached into an electrical

box and was shocked with 15,000 volts of electricity.    No

controversy exists concerning the occurrence of this event.
      Hicks testified that he immediately noticed a change in his

hearing.   Before the accident, Hicks owned hearing aids but only

wore them when he went to church.   He did not wear them to work

and did not have them with him when the accident occurred.     After

the accident, Hicks had to turn the television up louder to hear

it.   Hicks also testified that he had to adjust his hearing aids

to the highest volume setting to hear.

      During the course of treatment for numbness and back pain

caused by the shock, Hicks went to see Dr. Alvin Goldstone, an

otolaryngologist who had been treating Hicks for approximately 20

years for hearing problems.   Dr. Goldstone had previously

diagnosed Hicks with "sensory neural hearing loss."   Dr.

Goldstone opined that Hicks' hearing problems were "aggravated,



                                - 2 -
exacerbated, and/or accelerated when he was shocked with a high

voltage of electricity on June 8, 1995."   Dr. Goldstone reported

"sensory neural loss of hearing, which has worsened."

     Dr. Leslie S. Kreisler, a doctor hired by the employer,

examined Hicks and disagreed with Dr. Goldstone's opinion.   Dr.

Kreisler stated that there was "no true documentation of sound

levels or progression before or after the injury."   Dr. Kreisler

concluded that he could not "state with any reasonable degree of

medical probability whether the electric shock injury increased
. . . Hicks['] loss."

     The commission found Dr. Goldstone's testimony and reports

to be credible.   In particular, the commission made the following

findings:
            It was initially Dr. Goldstone's opinion, as
            set forth in his narrative reports, that the
            increase in the loss of hearing was caused by
            the electrical shock. . . . The increase in
            the loss of hearing since [Hicks'] last visit
            on November 25, 1991, is documented. When
            Dr. Goldstone saw [Hicks] on January 5, 1996,
            some seven months after the industrial
            accident, he was not aware of the limited
            duck hunting with a shotgun in November or
            December 1995.

               It remained Dr. Goldstone's opinion that
            the electrical shock caused the increase in
            the hearing loss, although he acknowledged,
            with refreshing candor, that he could not
            explain exactly how an electrical current
            passing through the body could cause this
            result. Repeated efforts to have him testify
            that [Hicks] was malingering was
            unsuccessful, and he did not waiver from his
            opinion on causation. Neither was Dr.
            Goldstone impressed with the limited hunting
            activities. Finally, it is clear that his
            opinion as to causation was based largely on



                                - 3 -
            the history of hearing loss immediately
            following the shock. However, Dr. Goldstone
            also described [Hicks'] frankness and the
            reasons he felt that he was a reliable
            historian. The Deputy Commissioner's finding
            that the employer is responsible for the cost
            of this medical treatment for the increase in
            hearing loss, commencing with January 5,
            1996, is supported by the record and is
            affirmed upon Review. The finding, as to
            those issues raised by the employer upon
            Review, are, therefore, affirmed.


     Northside argues that Dr. Kreisler's opinion was more

credible.   The principle is well established that "[a] question

raised by conflicting medical opinion is a question of fact."

Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533

(1986).    Thus, "[q]uestions raised by conflicting medical

opinions must be decided by the commission."    Penley v. Island

Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     The commission was not required to accept Dr. Kreisler's

opinion that he was unable to find that the shock increased

Hicks' hearing loss.   Although Dr. Kreisler noted that

psychiatrists that perform electroshock therapy using 150 to 180

volts have not documented cases of hearing loss, the evidence in

this case is that Hicks came in contact with a 15,000 volt

electrical line.   The commission weighed the conflicting reports

and provided a cogent reason for accepting Dr. Goldstone's

opinion.    Accordingly, we hold that Dr. Goldstone's opinion that

the severe electrical shock aggravated Hicks' underlying

condition is credible evidence that supports the award.       Cf.

Farrar, 13 Va. App. at 233-34, 409 S.E.2d at 828.



                                - 4 -
                                  II.

        After Hicks reported the incident to his supervisor,

Northside did not give Hicks a panel of doctors to choose from.

Hicks visited Dr. Martirosian, a cardiologist he had previously

seen for an enlarged valve in his heart.    Dr. Martirosian ordered

tests and could not determine what was wrong with Hicks.       Hicks

then went to see Dr. Melhorn, an osteopath Hicks considered to be

his family doctor.    Dr. Melhorn sent Hicks to have an MRI, which

indicated that nothing was wrong with Hicks' lower back.
        Dr. Martirosian referred Hicks to Dr. Velo, a neurosurgeon.

Dr. Velo concluded that Hicks' "trouble was in [his] neck" and

recommended surgery.    Hicks' wife talked to Northside's insurance

representative and told the representative that Hicks had seen

Dr. Martirosian, Dr. Velo, and Dr. Melhorn.    At that time, Hicks

had not seen any other doctors.    The representative did not tell

Hicks' wife to take Hicks to a particular doctor or to continue

seeing Dr. Velo.

        Hicks talked to Dr. Velo about the possibility of a second

opinion.    Hicks mentioned to Dr. Velo that he wanted to see Dr.

Isaacs, a doctor that had been treating Hicks' wife.    Dr. Isaacs

examined Hicks and noted in his report that he reviewed Dr.

Velo's reports.    Dr. Isaacs sent a copy of his report to Dr.

Velo.    After examining Hicks, Dr. Isaacs referred Hicks to Dr.

Allen.

        Hicks initially met with Dr. Allen and later was treated by




                                 - 5 -
Dr. Allen's partner, Dr. Melisi, when Dr. Allen was out of the

country.   Northside's insurance carrier eventually referred

Hicks' wife to a nurse who worked for the insurance carrier.

Hicks' wife told the nurse that Hicks had seen Drs. Martirosian,

Velo, Isaacs, and Allen.   The nurse told Hicks' wife that Dr.

Allen belonged to "a good group of doctors."   Dr. Allen

recommended, and Dr. Melisi ultimately performed, the same

surgery Dr. Velo had originally recommended.
     The commission made the following findings:
             The initial course of treatment through
          Dr. Velo's last examination on October 3,
          1995, is not contested by [Northside] . . . .
           We find that the course of treatment
          commencing with Dr. Isaacs was upon referral,
          rather than a change in physicians initiated
          by [Hicks], as argued by [Northside] upon
          Review. Surgery was recommended and he was
          clearly within his rights in requesting a
          second opinion. Dr. Velo acquiesced and
          referred [Hicks] for this purpose. However,
          Dr. Isaacs did not undertake treatment but
          only evaluated him as requested. He reported
          his findings to Dr. Velo and recommended
          against surgery, but at the same time,
          referred [Hicks] for further neurologic
          evaluation. At that point, surgery was
          recommended, and he came under the care of
          Dr. Allen and physicians in his medical
          group. Dr. Velo did not see [Hicks] after
          October 3, 1995, and there is no duplication
          of medical treatment. [Northside's]
          insurance carrier was clearly informed of
          this course of treatment commencing with Dr.
          Isaacs and offered no objection. The record
          establishes a clear chain of referrals by
          treating physicians for the industrial
          injury. The Deputy Commissioner's finding
          that [Northside] should be responsible for
          the cost of treatment by Drs. Allen, Melisi,
          and Isaacs, as well as the cost of surgery,
          is, therefore, affirmed.




                               - 6 -
     Credible evidence in the record supports the commission's

finding that when Dr. Velo recommended surgery, Hicks

appropriately requested a second opinion.   That Hicks suggested

to Dr. Velo that Dr. Isaacs be the physician to render a second

opinion is of no moment.    Dr. Isaacs examined Hicks, reviewed Dr.

Velo's reports, and advised Dr. Velo of his findings.      The

commission's finding that Dr. Velo acquiesced in both the review

by Dr. Isaacs and the later referral is supported by the record.

"If there is evidence or reasonable inference that can be drawn

from the evidence to support the [c]ommission's findings, they

will not be disturbed by this Court on appeal . . . ."      Caskey v.

Dan River Mills, Inc., 225 Va. 405, 411, 302 S.E.2d 507, 510-11

(1983).   We do not retry the facts or review the weight of the

evidence.    See id.

     In addition, the record is uncontradicted that Northside

failed to provide Hicks with the opportunity to select a

physician from a panel of at least three physicians as required

by Code § 65.2-603(A)(1).   Also uncontradicted is the evidence

that Hicks' wife contacted Northside's insurance carrier when

Hicks was seeking treatment from various doctors.   The carrier's

silence and the nurse's positive comments regarding Dr. Allen

were reasonably interpreted by Hicks as authorization for the

treatment.

     For these reasons, we affirm the award.
                                               Affirmed.




                                - 7 -